UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-51793 PAY88, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-3136572 (State of incorporation) (IRS Employer ID Number) North Barnstead Road, Barnstead, NH 03225 (Address of principal executive offices) (603) 776-6044 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 19, 2009,33,280,279 shares of common stock, par value $0.0001 per share, were issued and outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements F-1to F-20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3.Quantitative and Qualitative Disclosures About Market Risk 17 Item 4(T). Controls and Procedures 17 PART II Item 1. Legal Proceedings 18 Item IA. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. PAY88, INC. AND SUBSIDIARY INDEX TO FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of June 30, 2009 (Unaudited) and December 31, 2008 F-1 Condensed Consolidated Statements of Operations for the Three and Six Month PeriodsendedJune 30, 2009 and 2008 (Unaudited) F-2 Condensed Consolidated Statements of Stockholders’ Deficitfor the Year ended December 31, 2008 andSixMonths ended June30, 2009 (Unaudited) F-3 Condensed Consolidated Statements of Cash Flows for the SixMonth Periods ended June30, 2009 and 2008 (Unaudited) F-4 Notes to Condensed Consolidated Financial Statements (Unaudited) F-5 - F-20 PAY88, INC. AND SUBSIDIARY
